Holcomb, J.
There is brought to this court a transcript of the record of the trial court and a bill of exceptions duly settled and *619allowed. No petition in error has been filed and the parties are designated as appellee and appellant respectively. From the proceedings taken to bring the cause here and since had, and as more than a year has elapsed since the rendition of the judgment, we can only regard the action as pending in this court on appeal from the court below. The action is one purely of law for the recovery of the value of property alleged to have been converted to his own use by the defendant, who appeals from the judgment rendered against him on the trial had in the district court. We have repeatedly held, in conformity with constitutional and statutory provisions, that the appellate jurisdiction of this court in law actions is by proceedings in error and not by appeal. Robertson v. Hall, 2 Nebr., 17; Hosford v. Stone, 6 Nebr., 378; Campbell v. Farmers & Merchants Bank, 49 Nebr., 143; Collins v. City of Omaha, 55 Nebr., 208; Lowe v. Riley, 57 Nebr., 252; Hayden v. Hale, 57 Nebr., 349.
For these reasons the appeal must be dismissed at the cost of appellant.
Dismissed.
Sullivan, J., absent, not voting.